Citation Nr: 0434499	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  00-20 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1943 to April 
1946.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a June 2000 decision by the RO 
which denied, in part, service connection for bilateral 
defective hearing.  The Board remanded the issue to the RO 
for additional development in July 2003, and again in August 
2004 to comply with the veteran's desire for a personal 
hearing.  A video conference hearing before the undersigned 
member of the Board was held in December 2004.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1154, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 (effective 
prior to and from June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the June 2000 rating decision, the August 2000 
statement of the case, the March 2002 and April 2004 
supplemental statements of the case (SSOC), and in letters 
sent to the veteran in May 1999, February 2000, October 2001, 
and March 2004, have provided the veteran with sufficient 
information regarding the applicable regulations.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefits sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Additionally, the veteran provided testimony at a video 
conference hearing in December 2004.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The U.S. Marine Corps Report of Separation document listed 
the veteran's military occupational specialty as a rifleman 
and an automatic rifleman.  

The veteran's service medical records are silent for any 
complaints, treatment, abnormalities, or diagnosis referable 
to any hearing problems during service.  His separation 
examination in April 1946, showed no disease or defects of 
the ears, and hearing acuity for coin click was 20/20 
bilaterally.  

Associated with the claims folder are several uninterpreted 
private reports of audiological studies dated beginning in 
1974.  It appears that the veteran underwent regular hearing 
tests through the 1970's and into the 1980's.  The first 
evidence of any ear problem or hearing loss was noted on a 
private audiological examination  report dated in February 
1977.  The report does not contain any interpretation of the 
findings and does not include a diagnosis or offer any 
explanation as to the etiology of any hearing loss.  The 
private audiological examination reports, do not offer any 
assessments or diagnoses until 1987.  However, in the July 
1987 report, it was noted that the veteran had suffered with 
ear problems since childhood.  The diagnosis was severe mixed 
loss, bilaterally.

The records showed that the veteran underwent a Stage I 
procedure for left mastoid tympanoplasty with fascial graft 
and silastice implant in February 1977.  The pre-operative 
diagnosis was chronic otitis media with conductive deafness.  
His medical history noted significant problems with the left 
ear, including chronic otitis media, mastoiditis and 
cholesteatoma.  There was no mention of any right ear 
problems.  Stage II tympanoplasty with fascial graft and 
partial ossicular replacement prosthesis was performed 
without complication in January 1978.  The final diagnosis 
was chronic otitis media status post 1st stage mastoid 
tympanoplasty.  

Private and VA medical records associated with the claims 
file in June 1999, show that the veteran was seen for ear 
problems and hearing loss on numerous occasions in 1998.  The 
reports showed a history of multiple surgeries and a 
diagnosis of bilateral mixed hearing loss.  

A letter from a private audiologist, S. H. Buck, M.D., dated 
in January 2000, indicated that the veteran was seen for 
reassessment.  A CT scan showed chronic right 
tympanomastoiditis.  The examiner indicated that both ears 
were about the same level and that he warned the veteran of 
the possibility of actually losing further hearing because of 
the size of the cyst.  

In April 2004, the veteran was afforded a VA audiological 
examination to determine the nature and etiology of his 
hearing loss.  The examiner indicated that he had reviewed 
the claims file and included a detailed history of the 
veteran's complaints, treatment, and abnormalities from 
service to the present time.  The veteran related that for 18 
months prior to service, he was employed as a boilermaker in 
a factory.  Following service, he returned to the same 
position and remained there until his retirement 311/2 years 
later.  He also indicated that during service, he was exposed 
to acoustic trauma as a result of the noise from "big guns" 
on ships.  He stated that his ear problems began after his 
release from service.  The veteran reported constant tinnitus 
in the left ear and periodic tinnitus in the right ear for 
many years, but could not recall when it started.  

Audiological examination showed Type B (flat) tympanograms 
were commensurate with middle ear dysfunction.  Reflex 
testing was no completed due to type B tympanograms.  Pure 
tone testing showed a bilateral moderate to severe mixed type 
hearing loss, primarily conductive in nature from 250 through 
2,000 hertz.  Word discrimination for CNC words was 94 
percent in the right ear and 92 percent in the left ear.  The 
diagnosis was mixed type (conductive and sensorineural) 
hearing loss, bilaterally.  The audiologist opined that the 
veteran's defective hearing was not related to acoustic 
trauma in service as the type of hearing loss, mixed type, 
was primarily conductive in nature and is not caused by noise 
exposure.  Further, conductive hearing loss is generally 
caused by middle ear pathology/dysfunction, which in this 
case was not shown until many years after service separation.  

Additional VA medical records associated with the claims file 
in April 2004, showed that the veteran was seen for various 
maladies, primarily ear problems, from 1998 to 2003.  

The veteran testified before the undersigned member of the 
Board via video conference hearing in December 2004.  He had 
problems with his ears in service and went to sick bay, but 
that medical care providers did not write anything down and 
sent him back to his unit.  The veteran testified that he 
believed that his hearing loss was caused by exposure to 
acoustic trauma in combat during service.  When questioned 
about noise exposure as a boilermaker, he stated that it was 
noisy, but that he was provided with hearing protection at 
his job, when it was mandated by OSHA, sometime after the 
1940's (point of fact: OSHA inception was in 1971).

Laws & Regulations

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2004).  

Analysis

The veteran contends that he had hearing problems in service 
and believes that his current hearing loss is related to his 
exposure to acoustic trauma in service.  However, service 
medical records do not support his contentions, as no signs 
or symptoms were of hearing pathology were noted in service, 
and normal hearing was recorded at the time of his separation 
from service.

While the veteran is competent to relate the symptoms he has 
experienced, he is not competent to attest to the fact that 
what he experienced in service is the same condition that is 
his current diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The veteran, as a layperson, is not competent to 
offer an opinion as to medical causation or etiology.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 
(1992).  See also Franzen v. Brown, 9 Vet. App. 235 (1996).  

As noted above, the service medical records showed no 
complaints, treatment, abnormalities, or diagnosis for any 
ear problems or hearing loss.  The first evidence of any 
hearing problem was on a private audiology examination in 
December 1974, more than 28 years after his discharge from 
military service.  Furthermore, the veteran, in 1987 related 
that he had ear problems as a child.  However, childhood 
hearing problems, if any, did not carry over into his 
military service.  

Moreover, the veteran was afforded a VA audiological 
examination for the express purpose of determining the nature 
and etiology of his hearing loss.  The VA audiologist opined 
that the veteran's current hearing loss was not related to 
military service.  The Board finds the medical opinion 
persuasive as it was based on a longitudinal review of the 
entire record.  Moreover, the veteran has presented no 
competent evidence to dispute this opinion.  Accordingly, 
service connection for bilaterally hearing loss is denied.  


ORDER

Service connection for bilateral defective hearing is denied.  


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



